Citation Nr: 9915040	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-17 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than April 8, 1993, 
for the grant of a 20 percent disability evaluation for a 
metacarpal fracture of the right ring finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran had active service from 
March 1955 to April 1962.


FINDINGS OF FACT

1.  On September 12, 1991, the veteran submitted a claim for 
an increased disability evaluation for his metacarpal 
fracture of the right ring finger in excess of 0 percent and, 
in April 1998, the Board awarded the veteran a 20 percent 
disability evaluation for his disability under Diagnostic 
Code 5222, which award the RO made effective April 8, 1993 in 
a July 1998 rating decision.

2.  The earliest evidence of record in which it is factually 
ascertainable that an increase in the severity of the 
veteran's metacarpal fracture of the right ring finger 
occurred, as required under Diagnostic Code 5222, dates back 
to April 8, 1993. 


CONCLUSION OF LAW

The criteria for an effective date earlier than April 8, 
1993, for the grant of a 20 percent disability evaluation for 
a metacarpal fracture of the right ring finger have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 
3.102, 3.400(o) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On September 12, 1991, the RO received correspondence from 
the veteran indicating he was seeking an increased disability 
evaluation for his metacarpal fracture of the right ring 
finger in excess of 0 percent.  And, in April 1998, the Board 
awarded the veteran a 20 percent disability evaluation for 
his disability under Diagnostic Code 5222.  As a result, in a 
July 1998 rating decision, the RO made the veteran's award 
effective April 8, 1993.  As the veteran has expressed 
disagreement with respect to the effective date assigned to 
his 20 percent disability evaluation for his metacarpal 
fracture of the right ring finger, the veteran's case is 
before the Board for appellate review. 

With respect to the applicable law, except as otherwise 
provided, the effective date for entitlement to an increase 
in compensation is the date of receipt of the claim or the 
date the entitlement arose, whichever is later.   See 38 
U.S.C.A. § 5110 (West 1991); see 38 C.F.R. § 3.400(o)(1) 
(1998).  However, if it is factually ascertainable that an 
increase in disability occurred prior to the date of claim, 
and a claim for an increased disability evaluation is 
received within a one year period from the date that it 
became factually ascertainable that an increase in disability 
occurred, then the applicable effective date is the earliest 
date between the date that it became factually ascertainable 
that an increase in disability occurred and the date of 
claim; otherwise, the date of receipt of claim is the 
applicable effective date.  See 38 U.S.C.A. § 5110(b)(2) 
(West 1991); see 38 C.F.R. § 3.400(o)(2) (1998).

With respect to the evidence of record, the record includes a 
January 28, 1991 VA medical examination report indicating 
that the veteran injured his right 4th finger with a drill, 
as well as that he did not have a range of motion in flexion 
and extension of the right  4th finger at the proximal and 
distal interphalangeal joints.  In addition, an October 16, 
1992 VA examination report notes the veteran had trigger 
fingers in the 4th and 5th digits of the right hand, but no 
finger weakness of the ulnar innervated muscles of the right 
hand.

An April 8, 1993 VA examination report notes the veteran had 
scarring over the palm of the right hand and over the dorsum 
of the right wrist, and had flexion contractures of the right 
4th and 5th fingers of the proximal interphalangeal joints 
measuring 55-60 degrees on both fingers.  The report further 
notes the veteran had full passive range of motion, but was 
not actively able to extend or further flex the right 4th and 
5th fingers.  Finally, a June 13, 1997 VA examination report 
reveals the veteran was diagnosed with permanent contractures 
of the right long (middle), ring and little fingers secondary 
to a fracture, status post adhesions and surgery in 1969-1970 
for the release of tendons. 

With respect to the medical evidence, the Board finds that it 
was not until the April 8, 1993 VA examination that it became 
factually ascertainable that the veteran's metacarpal 
fracture of the right ring finger had increased in severity 
so as to meet the requirements under Diagnostic Code 5222, 
which awards a 20 percent disability rating for favorable 
ankylosis of three digits of the major hand, involving the 
middle, ring and little fingers.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5222 (1998).

Additionally, after a review of the record, the Board finds 
that, on September 12, 1991, the veteran submitted his 
original claim of entitlement to an increased disability 
evaluation for his metacarpal fracture of the right ring 
finger.  However, as discussed above, it was not until a year 
and a half later, during the April 8, 1993 VA examination, 
that it became factually ascertainable that the veteran's 
metacarpal fracture of the right ring finger had increased in 
severity so as to meet the requirements under Diagnostic Code 
5222.  As such, given that the effective date for entitlement 
to an increase in compensation is the date of receipt of the 
claim or the date the entitlement arose, whichever is later, 
the Board concludes that April 8, 1993 is the appropriate 
effective date for the veteran's award of a 20 percent 
disability evaluation for a metacarpal fracture of the right 
ring finger.  See 38 U.S.C.A. § 5110 (West 1991); see 
38 C.F.R. § 3.400(o) (1998).

In arriving at this conclusion, the Board has considered 
38 U.S.C.A. § 5107(b). Section 5107(b) expressly provides 
that the benefit of the doubt rule must be applied to a claim 
when the evidence submitted in support of the claim is in 
relative equipoise.  The evidence is in relative equipoise 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  When the evidence is in relative equipoise, the 
reasonable doubt rule must be applied to the claim, and thus, 
the claim must be resolved in favor of the claimant.  See 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  In this case, after reviewing 
the evidence of record, the Board finds that the evidence is 
not in relative equipoise, and thus, the benefit of the doubt 
rule does not apply to this case.  


ORDER

Entitlement to an effective date earlier than April 8, 1993, 
for the grant of a 20 percent disability evaluation for a 
metacarpal fracture of the right ring finger is denied. 


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

